DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 16 – 22, drawn to a polymer composition.
Group II, claim(s) 23, drawn to a process for preparing a polymer composition.
Group III, claim(s) 24, drawn to a polymer molded article.
Group IV, claim(s) 25-26, drawn to a process for painting a surface of a polymer molded article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a polymer composition, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cha et al. US2006/0211817A1 in view of Joshi et al. US2008/0058466A1 or Jaunky et al. US 2011/0294933 A1.  Cha discloses a SAN/BAS polymer composition ([0162], [0194] [0198], Table 2) comprising:  an acrylic resin wherein the surface energy of said composition is 56.1 dyne/cm (= 56.1 mN/m). The mixture is based on 70 parts SAN and 30 parts ABS and 3 parts of the acrylic resin. The ABS is based on a rubber particle size of 310 nm ([0168]). From said composition an extruded article is made which is tested with respect to its paint spread property without the use of any primer ([0162]).
Cha does not expressly teach the claimed additive being either/both of the claimed compounds.
Joshi is directed to shaped articles having surfaces with desirable properties such as e.g. high surface energy (Abstract). Joshi discloses a polymeric plasticizer for a polymer composition having a high surface energy and discloses that the plasticizer has a weight average molecular weight of 1, 000 to 5,000 g/mol.  High surface energy facilitates printing of films and other shaped articles, in particular printing with a water-based ink ([0032], [0032] – [0038] generally). It is also disclosed that the polymer composition is an organic polymer and a polyester plasticizer, The organic polymer may be a homopolymer or copolymer of vinyl chloride, homo-and copolymers of acrylic and methacrylic acids and their esters, polyurethanes, epoxy polymers, elastomers (claim 
Jaunky is directed to polyhydroxyfunctional polysiloxanes, which may be produced by the addition of at least one branched polyhydroxyfunctional allyl polyether to a Si- H functional alkyl polysiloxane, to methods for production thereof and the use thereof as additives in thermoplastics and polymeric moulded masses and the thermoplastics and polymeric moulded masses containing the same (Abstract; [0021] – [0025]). Janky discloses that the functional alkyl polysiloxane may have the following structures ([0028]).



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
where Z=independently of one another, C1 -C6-alkylene,
where substituents Z bonded to the radicals R or RK are,
independently of one another, C3-C6-alkylene, preferably
propylene,  RK=unbranched polyetherradical of alkylene oxide units and/or arylene oxide units, and/or aliphatic radical and/or cycloaliphatic radical, and/or unbranched and aliphatic, cycloaliphatic and/or aromatic polyester radical  R=polyhydroxyfunctional 
It would have been obvious to one of ordinary skill in the art to have modified the method of Cha by incorporating as additives the diacid ester compound of Joshi and the siloxane of Jaunky because both Joshi and Jaunky teach that the di-acid ester compound and a polymeric compound with at least one siloxane repeating unit; thus there is no inventive step. Therefore, there is no special technical feature linking the groups.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner